Citation Nr: 0124329	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-07 219A	)	DATE
	)
	)


THE ISSUE

Whether a May 28, 1997 Board of Veterans' Appeals (Board) 
decision, which granted an increased rating of 80 percent for 
narcolepsy with cataplexy, effective from May 15, 1989, but 
denied entitlement to an effective date earlier than May 15, 
1989 for a rating in excess of 20 percent for narcolepsy with 
cataplexy, and also denied entitlement to a total 
compensation rating by reason of individual unemployability 
prior to May 15, 1989, should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from August 1970 to January 
1972.

In a May 28, 1997 decision, the Board granted the moving 
party an increased evaluation of 80 percent for narcolepsy 
with cataplexy, effective from May 15, 1989, but denied 
entitlement to an effective date earlier than May 15, 1989 
for an evaluation in excess of 20 percent for narcolepsy with 
cataplexy, and also denied entitlement to a total 
compensation rating by reason of individual unemployability 
prior to May 15, 1989.  In October 1997, the moving party 
filed a Motion for Reconsideration of the May 1997 decision, 
which was denied in February 1998.

At the time the moving party was advised of the denial of his 
motion in February 1998, he was also advised that pursuant to 
Public Law No. 105-111, his Motion for Reconsideration would 
be considered as a request for revision of the Board's May 
1997 decision on the grounds of CUE once the Department of 
Veterans Affairs (VA) published final regulations 
promulgating the provisions of Public Law No. 105-111.  

Thereafter, in a March 1999 letter, the Board notified the 
moving party that prior to construing the veteran's Motion 
for Consideration as a request for revision of the Board's 
May 1997 decision on the grounds of CUE, the veteran or his 
representative would be required to notify the Board in 
writing of this request and would also be required to comply 
with the requirements of the newly adopted CUE regulations.  
The veteran was advised that he was to take this action 
within 60 days of the Board's March 1999 letter and he was 
provided with a copy of the newly adopted CUE regulations.  
The veteran failed to provide the Board with notification 
regarding his request for a review based on the grounds of 
CUE and he failed to comply with governing CUE regulations 
within 60 days of the Board's March 1999 letter.  
Accordingly, to the extent that the Motion of Reconsideration 
may have been construed as a motion for CUE, a February 11, 
2000 Board decision dismissed the motion without prejudice to 
refiling on the basis that the requirements for a motion for 
revision of a Board decision based on CUE had not been met.  
38 C.F.R. § 20.1404(a) (2000).

The moving party then submitted an April 2000 letter to the 
Board, which identified the February 11, 2000 Board decision 
and specifically asserted several grounds of CUE with respect 
to the Board decision of May 1997.  In view of the moving 
party's specific reference to the Board's February 11, 2000 
decision and his claim of error regarding the May 1997 
decision, the Board finds that the April 2000 letter was 
clearly intended as a motion for CUE as to the Board decision 
of May 1997.

The Board would further note that despite the language in the 
moving party's April 2000 letter that reflects his impression 
that he was not being represented in this matter by his 
service representative of record, Disabled American Veterans 
(DAV), the Board sent a July 2001 letter to this organization 
providing it with an opportunity to submit a response to the 
veteran's request for CUE, and the file reflects the receipt 
of a written response in this matter from DAV in September 
2001.  Therefore, despite the veteran's impression as of 
April 2000, since the April 2000 letter does not reflect that 
the veteran objected to representation by DAV and a response 
was ultimately submitted by that organization, the Board 
finds that it is reasonable to conclude that the veteran 
desired representation in this matter and that his 
representative would continue to be DAV.

Finally, the Board notes while it has considered the possible 
application of the recently enacted Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A (West Supp. 2001) 
(VCAA), and the regulations promulgated thereto (66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)), the case of Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. August 30, 2001) held 
that the VCAA did not apply to motions for CUE.  As the 
regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.





FINDING OF FACT

The moving party failed to adequately set forth the alleged 
CUE, or errors, of fact or law in the May 1997 Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. §§ 20.1403, 20.1404(b) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The rules further require:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be dismissed without prejudice to 
filing under this subpart.  (66 Fed. Reg. 
35903) (to be codified at 38 C.F.R. 
§ 20.1404(b))

In his April 2000 motion for CUE, the moving party asserts 
error in every aspect of the Board decision of May 1997, and 
requests "a review of the evidence of record," with special 
attention to 10 enumerated "details" which the veteran asks 
to be reviewed in the record.  These details concern the 
number of seizures the veteran had at the time of admittance 
at the VA hospital in West Haven, Connecticut; the number and 
frequency of seizures prior to May 1989; the number of times 
the veteran had been denied benefits based on the grounds 
that he had not submitted new and material evidence; the 
number of times he had been called "a liar and a faker" 
prior to May 15, 1989 when the evidence of record had not 
been reviewed; the number of VA examinations that were 
actually conducted in conjunction with a hospitalization; the 
number of psychological examinations that he was afforded 
which should have more appropriately been neurological 
examinations; the number of seizures he had a week at the 
rate of 3 or 4 a day, 3 or 4 days a week; the number of 
seizures he was having at the time of his original award; how 
the rating schedule rates 6 to 8 reported seizures a week; 
and what constitutes an unemployability rating if he only 
held one position that lasted more than three months since 
1972. 

The veteran further offered that his reasoning for requesting 
CUE "has to do with accountability," maintaining, in 
essence, that his review of the record reflects entitlement 
to the maximum rating since his discharge from service.  In 
this regard, the moving party asserts that the frequency of 
seizures had not been adequately considered, that there was 
no doubt as to his entitlement to the benefits sought, that 
the evidence had not been adequately reviewed on prior 
occasions, and that his service-connected disability was a 
neurological disorder, the onset of which was documented his 
service records.  The veteran further opines that part of the 
lack of earlier detection of his disorder stemmed from a lack 
of knowledge or expertise on the part of his treating and 
examining physicians to render an accurate diagnosis. 


II.  Analysis

Most importantly, while the veteran has provided evidentiary 
details from the record, he does not provide these details in 
the context of a recognized legal or factual basis for CUE, 
but instead, then generally asserts that the failure to 
attach greater significance to these "details" and other 
matters of record constitutes error that would justify a 
higher evaluation for his disorder and/or an earlier 
effective date for individual unemployability based on that 
disorder, and/or an earlier effective date for the service 
connection of that disorder.  However, disagreement as to how 
the facts were weighed or evaluated has been specifically 
precluded as a basis for CUE in Rule 1403(d)(3).  

The moving party points to no specific evidence that 
undebatably demonstrated moving party's entitlement to a 
higher evaluation for his disability at the time of the May 
1997 Board decision, to an earlier effective for individual 
unemployability based on that disorder, or to an earlier 
effective date for service connection of that disorder.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b). 
While this decision does not preclude him from submitting 
more specific allegations of CUE, it is suggested that he 
should carefully consult with his representative before 
refiling his motion, so as to obtain a better grasp of what 
does and does not constitute CUE.  As was noted above, merely 
asserting more details and then generally asking the Board to 
go over the record again is not sufficient.  The Board would 
also note that both the veteran and his representative have 
only asserted error with respect to the Board decision of May 
1997, and that to this point, there has not been a claim of 
CUE specifically asserted with respect to the Board decisions 
of 1979 and 1989. 

ORDER

The motion is dismissed without prejudice to refiling.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under interim final rule 1404(b) is not a final 
decision of the Board. 66 Fed. Reg. 35903 (to be codified at 
38 C.F.R. § 20.1404(b)).  See also interim final rule 
1409(b).   66 Fed. Reg. 35903 (to be codified at 38 C.F.R. 
§ 20.1409(b).  This dismissal removes your motion from the 
Board's docket, but you may refile the motion at a later 
date if you wish.


